OPINION of the Court, by
judge Owsley
Smith obtained from a justice of the peace a warrant for a forcible detainer against Turley. The jury summoned on the inquisition, found Turley not guilty, whereupon judgment was awarded him by the justice.
Smith, according to the provision of the act regulating such proceedings, filed a traverse, and brought the cause before the circuit court. That court, on the motion of Turley, quashed the traverse and dismissed the cause. Fqr what causes of irregularity the cause was dismissed, does not appear from the record. It is, however, objected, that the bond given upon filing the traverse, does not appear to have been regularly executed, because it appears to have been signed by-Smith’s agent, without his authority appearing in the the record. The bond appears to have been taken a? the law requires by the justice before whom the inquest was had. The failure then to file the authority under which the agent executed the bond, surely cannot justify a quashal of the traverse and dismissing the cause, when the justice has certified the bond to have been approved by and acknowledged before him. • Besides, the bond was regularly executed by Smith’s security. The judgment of the circuit court, therefore, is erroneous and must be reversed with cos,ts. The cause remanded for further proceedings to be had upon the traverse.